Judgment unanimously reversed on the law and facts and a new trial granted. Memorandum: Upon appeal from the judgment of conviction we withheld our determination and remitted the matter for a Huntley hearing to determine the voluntariness of defendant’s statement (23 A D 2d 962). When the ease was returned to us for a review of the County Court’s determination that the statement was voluntarily made, we again remitted the matter to County Court for another hearing because of the refusal of the hearing court to allow defendant to introduce proof which we held was material and relevant to the question of voluntariness (25 A D 2d 601). The matter is now before us with a finding by the hearing court (a different Judge, pursuant to our direction) that the statement, under all the circumstances, and particularly because of defendant’s physical condition, was not the voluntary act of the defendant and should not have been admitted into evidence upon the original trial. The District Attorney, with commendable candor, agrees with this determination and has conceded that a new trial should be had. With this determination we fully agree. (Appeal from judgment of Erie County Court and a jury, convicting defendant of manslaughter, first degree. Second resubmission after order of Marshall, J., holding that a statement of defendant taken on May 18, 1963, was involuntary as a matter of law, and erroneously admitted into evidence.) Present — Williams, P. J., Goldman, Henry and Del Yecehio, JJ.